 

 



[ex10_1-001.jpg] 

 

June 5, 2020

 

Alpha Capital Anstalt

Lettstrasse 32

 

9490 Vaduz, Liechtenstein

 

Dear Sirs:



Reference is made to that certain Securities Purchase Agreement, dated as of
December 27, 2018, by and between AgEagle Aerial Systems Inc., a Nevada
corporation (“AgEagle”) and Alpha Capital Anstalt (the “Alpha”), pursuant to
which AgEagle issued and sold 2,000 shares of Series D 8% Preferred Stock (the
“Series D Preferred Stock”) to Alpha (the “Purchase Agreement”). On December 26,
2018, AgEagle filed a Certificate of Designation For Nevada Profit Corporations,
which set forth the rights, preferences, privileges and restrictions of the
Series D Preferred Stock.

 

Alpha has requested, and AgEagle has agreed, to amend the Series D Preferred
Stock so that it shall be convertible, at the option of Alpha, into shares of
AgEagle’s common stock, par value $0.001 per share (the “Common Stock”) from
time to time, and shall no longer continue to accrue dividends. AgEagle and
Alpha have agreed that (i) the conversion price of the Series D Preferred Stock
shall be $0.54 (subject to adjustment) (the “Conversion Price”), and (ii) all
accrued, but unpaid dividends of that Series D Preferred Stock in the amount of
$233,333.33 shall be added to increase the Stated Value of the Series D
Preferred Stock from $1,000 to $1,116.67. AgEagle has received the approval of
its Board of Directors to amend and restate the Certificate of Designation to
amend the terms of the Series D Preferred Stock (the “Amended and Restated
Certificate of Designation”) as set forth above. Upon the filing of the Amended
and Restated Certificate of Designation with the Secretary of State of the State
of Nevada, the Purchase Agreement shall terminate and no longer be in full force
and effect. AgEagle acknowledges and agrees that no additional consideration has
been given by Alpha for this amendment, and that Alpha’s holding period for the
Series D Preferred Stock remains December 27, 2018, and that, subject to any
changes to applicable law or regulation subsequent to the date of this letter,
any shares of Common Stock issuable upon any future conversion of any shares of
the Series D Preferred Stock shall be issued without restrictive legend.

 

The foregoing sets forth all of the agreed upon terms for the amendment to the
Series D Preferred Stock. By signing below you acknowledge and agree that you
are in agreement with the terms of this letter agreement.

 



 

 

 

[Signature Page to AgEagle Series D Side Letter]

 

Sincerely,

 

AGEAGLE AERIAL SYSTEMS INC.       By: /s/ Nicole Fernandez – McGovern   Name:
Nicole Fernandez – McGovern   Title: Chief Financial Officer        
ACKNOWLEDGED AND AGREED:       ALPHA CAPITAL ANSTALT       By: /s/ Nicola
Feuerstein   Name: Nicole Feuerstein   Title: Secretary  

 

2



 

 